It is fitting first of all to note that the current session of the General Assembly re-presents a turning-point in the history of the Organization. The events which coincided with the session and the conditions under which it is being held reveal a major change in the movement of world history. Concepts have changed; some of the characteristic traits of the old world have collapsed. New signs have appeared that, if taken seriously, might indicate a new course for man in international life.
101.	May I be permitted to congratulate the General Assembly on electing Mr. Bouteflika as President of the current session. The Algerian struggle represents a historic attainment for Africa and the peoples of the world in general. When Mr. Bouteflika, in the name of Algeria and Africa, assumed leadership of the General Assembly at its current session, we took it as recognition of the martyrs who sacrificed their lives for the sake of the freedom of their country and the dignity of man.
102.	Only one year after the last session, the President declared the admission of a struggling people to the United Nations, a people that, until a few months earlier, was labeled a band of terrorists. Does not the President agree with me that a new concept has arisen and that the voices that have been trying to prevent the freedom fighters from reaching this forum must inevitably be silenced for ever? The admission of Guinea-Bissau to the United Nations and the election of its representative as Rapporteur of the Fourth Committee at this very session reaffirm the facts I have mentioned. Now, let us devote this session to re-deeming those who are still under the yoke of colonialism, apartheid, racial discrimination and foreign domination.
103.	Another significant characteristic of the last session was the presidency of Mr. Leopoldo Benites. His appreciation of the heritage of man, his deep comprehension of world history and his far-sightedness inspired us to appreciate the turn of events we witness today. We recognize with appreciation, inter alia, his contribution to the adoption of the Arabic language as an official and working language of the United Nations, a language imbued with a rich cultural heritage and human values, and I should like to emphasize here that his frequent praise of this language was an important factor in introducing it. It would not have been easy for anyone else to have assumed such leadership during recent developments. We note with appreciation the positive developments in the relationships between the old world, whose civilization has paved the way for the discovery of the new world, and that part of the new world from which Mr. Benites comes, and where emigrants to Latin America, while preserving their heritage, worked out a blend of the old and the new.
104.	Those were two positive aspects. However, we cannot escape the fact that a negative aspect has ac-companied and will accompany this new course. When his country called for a special session of the General Assembly, Mr. Bouteflika noticed, as did Mr. Benites while presiding over that session, that there were those who sought to impede the reconsideration of international relations in such a manner as to assert the rights of the majority. The dominant Powers of the old system tried to put the blame on the third world by fabricating imaginary crises, by sowing the seeds of disagreement among the countries of the third world, by threatening to ban shipments of food and clothing, by promoting wars, espionage, subversion and coups d'etat, and by taking advantage of certain rights given them during the period of their might and dominance, thus obstructing the adoption of resolutions.
105.	The sixth special session provided a precious opportunity to test the extent of the dominant Powers' readiness to adjust to the new order. Members may have noticed their disregard for the demands of the third-world countries and their attempts to obstruct any understanding on a new international economic system. When they realized that they could not prevent the adoption of such a system, they all registered their reservations. Could such an attitude be a prelude towards mutual understanding and international interdependence?
106.	This Assembly, presided over by Mr. Bouteflika, and with the participation of the progressive forces of the world, cannot be used as a rostrum to invite us to dissension and threats. Discordant voices have tried to exploit this rostrum to prevent our session from considering the genuine problems facing us. There have been many arbitrary stands, but those who use threats must accept the responsibility for their attitude. It is high time that we unveiled the motives behind those voices.
107.	We are happy today at the admission of Guinea-Bissau; yet we are not going to forget that the imperialist Powers have never lent a hand in support of the struggle of its people and have attacked the liberation movements by providing assistance to the former Government of Lisbon. We cannot be expected to forgive that shameful attitude simply because they did not oppose the admission of Guinea-Bissau to the United Nations. We must not forget the shameful attitude of the imperialist Powers in ignoring the African liberation movement. Through assistance rendered to the former despotic regime in Lisbon, they stabbed it in the back. The new reality has been brought about despite their stubbornness and their opposition. We are ready to let our wounds heal, but we are not willing to weave glorious banners for them out of our blood.
108.	The African liberation movement has rendered a service to the peoples of colonialist Powers, not only by ridding them of their dishonorable wars against freedom fighters in Africa, but also by giving them the opportunity to get rid of their corrupt and tyrannical regimes. The freedom fighters in Guinea- Bissau, Mozambique and Angola have struggled for the cause of man as a whole. Their victory helped the people of Portugal to put an end to years of tyranny and suppression. If anybody deserves gratitude for this development, it is the people of Guinea-Bissau, led by the late Amilcar Cabrai, and the peoples of Angola and Mozambique with their respective revolutionary leaders.
109.	This development should have been received in the General Assembly with the admission by the imperialist Powers of the failure of their former policies and of the decline of their political and economic empires. Yet, some of them deemed it appropriate to use this forum as a vehicle to talk about tightening belts, about using food and natural resources as a political weapon, and about the rights of the minority vis-a-vis the majority. They should instead pay the price of the well-being they enjoy at the expense of those who perished of starvation, those who have no schools, those who have no medicine, and those who have nowhere to live.
110.	The extravagances of these countries were perpetrated at the expense of all those we have mentioned. Those who request co-operation could have paid the price for such opulence. They could have made unconditional sacrifices, but, on the contrary, they insisted on maintaining this high standard of extravagance and, moreover, they demanded that others make more sacrifices either voluntarily or under duress.
111.	In the chaotic conditions created by the imperialist Powers, the so-called rights of the minority must be looked on as only a continuation of the privileges of the minority enjoyed at the expense of the suppressed and deprived majority. This minority would convince us that the future of the world depends on this continued exploitation of the world's resources. This is totally unacceptable. The call for democracy within the international community is being blocked by the refusal of the minority to fit into the new reality. This can be achieved only if the minority yields to the view of the majority, and if the majority takes part in formulating the decisions which determine the future of international relations. Slandering the policies of the oil-producing countries for fixing prices should not be taken at face value. At most, it reveals the anxiety of the industrialized countries in so far as that measure might lead to other actions by the developing countries which produce raw materials, because the industrial countries have established their economies on the basis of obtaining raw materials at the cheapest prices and selling their manufactures at the highest prices. Obviously, as shown by their spokesmen, they are not willing to alter this formula, hence their campaign of slander.
112.	Can we then attach our future to the desires of countries which, although they are in a minority, are only interested in protecting their own rights without acknowledging their duties? The discussions of the Working Group drafting the Charter of Economic Rights and Duties of States are a striking example of the unwillingness of the imperialist Powers to give up the gains they obtained illegally when they were in control of the world's destiny. In defaming their policies, those countries only considered the future of their own economies. None of them cared to discuss the political and economic future of the world. Nor did they admit the failure of the economic and monetary policies which they had imposed upon the world. They did not deplore the looting and plunder practiced by their multinational companies which sought to obtain the lion's share of economic revenues for their share of the products of the third world. They said nothing about their intentions to lessen the gap between their advanced economies and the economies of other countries. Nor did they render any assistance in the field of technology. They did not extend a hand to the freedom fighters struggling for the realization of their right to self-determination and control over their natural resources. All they offered was lip service. They demanded that the third-world countries continue to sell their supplies at the lowest possible price lest the world economic order collapse. This is a false theory, as if scores of years of accumulated errors, plunder and looting to which the peoples of the world were subjected were not sufficient for the major developed Powers. They would have the third world remain a political colony or, at least, remain economically dominated, offering all it had at the lowest price for the sake of helping the imperialistic Powers to maintain their grip on its economy and destiny. We believe that it has become obvious that this political practice is a deceit; it is even an absurd deceit which we can no longer overlook.
113.	Those who trade in wheat and use it as a means to interfere in the internal affairs of States are the most unfair and the greatest violators of the international code of ethics, and they cannot presume to lecture other States on human conduct.
114.	The Arab countries which applied an embargo on the United States have done so as a reaction to an act of aggression initiated by this imperialistic Power and still being perpetrated against our peoples. Can any sensible individual expect us to provide energy to the hand that stabs us daily, by means of its Zionist agents, for the sake of satisfying their greed in dominating the world and its destiny? The United States has thus far offered only deceit to the peoples struggling for their freedom. On the other hand, they provide weapons and means of destruction to the racists in order to enable them to continue their domination of the peoples of the world. We are not willing to supply this war machinery with the fuel it needs to perpetuate itself. Putting these facts in their proper perspective exposes the ugly face of the elements that are trying to display their concern over the fate of the world. The worth of the military equipment supplied at one time to the Zionists would have been sufficient to feed millions of people who are dying of starvation in the Sahara, and yet the United States offered only empty promises, and conditional ones at that, to those dying of hunger.
115.	The true problem resides in the re-establishment of an economic balance of power in the world and in the restructuring of a new world economic order in accordance with the resolution of the General Assembly which was adopted at its sixth special session, to which the industrial countries, led by the United States of America, entered reservations because it did not meet their desires.
116.	May I draw your attention to a positive indicator which characterizes this session. It has become possible for us now to discuss the issues in their proper context. No longer are we afraid of talking openly. Palestine is the very issue that concerns the world as a whole, and there is no reason why we should not employ its right name. The issue is not the truce, nor is it the Middle East problem; it is not the disengagement of forces; it is not a matter for compromises. It is not any of that nonsense. The issue, in fact, is that of a sacred land which has been flagrantly usurped, the rights of whose people have been trampled upon. Those people have lived homeless for more than a quarter of a century.
117.	Thus, the imperialist and colonialist Powers and their subversive agents have sought to prevent the discussion of this issue on an international level. Yet that transformation, witnessed by the world today, has made it possible for this item to be listed on the agenda and will, in turn, make it possible for an appropriate solution to be found. The world, and especially this Assembly, has been warned against any solution based on compromises or shortcuts or bargaining. We must not ignore the facts, such as they are. We have been warned against failure to acknowledge realities and against any partition schemes contradictory to the spirit of the Charter. Today, we warn against any solutions propagated by the so- called miracle makers. Miracles can only be made by the struggling peoples, and thus no one but the Palestinian people themselves can bring about a solution. We must invite the legitimate representatives of the Palestinians to participate in the debate, as this will make the consideration of the item serious and genuine. It will further silence those who seek to smear the just struggle of the Palestinian people.
118.	Those who have tried to obstruct the inscription of the item, and those who have tried to label the Palestinians and their representatives as subversives and terrorists ignore the history of the United Nations and the history of the struggle of peoples. Most of those participating in this discussion and representing the third-world countries were once labeled as terrorists. Yet when their peoples' struggle triumphed, they became the true representatives of their people at the United Nations.
119.	The situation in Cyprus has a bearing upon the security and safety of the area. It has an effect upon our humane and emotional feelings. The imperialist Powers have tried to follow the same policy they have followed in other situations by fabricating solutions and devising compromises. We deem it the duty of the General Assembly to recall that the United Kingdom bears the greatest responsibility in creating the tragedy of Cyprus. This country has never abandoned an area that had been blighted with its colonialism without leaving behind a problem or the seeds of a problem. It is high time that the plot was exposed. The influence of the United Kingdom, its bases and its allies should be isolated rather than be allowed to poison inter-national relations. Let us leave the affairs of Cyprus to the Cypriots, whether Turk or Greek. The promotion of mutual relations between the two communities and the protection of the rights of each will pave the road to a peaceful solution which will restore independence and non-alignment to the island, making it free of bases of the imperialist Powers and of their allies.
120.	The Mediterranean is full of military fleets belonging to Powers distant from its shores, and which have no connexion with it. The continuation of the presence of the Sixth Fleet and the attempt of NATO to gain a foothold on the island of Cyprus constitute a threat to the security and safety of the population as a whole. It is our duty seriously to endeavor to make of the Mediterranean a lake of peace and civilization, free of rivalries and spheres of influence.
121.	In this statement my delegation will not dwell upon the other items on the agenda. These will be dealt with in due course in the committees. Yet we are concerned about the fate of the world because certain issues have been kept on the agenda for a quarter of a century without ever having been resolved. We realize that the decision concerning those items rests with the determination of the peoples involved, for the Charter makes special provisions for the peoples and disregards imperialistic regimes.
122.	Our numbers have risen at this session with the admission of Guinea-Bissau, Bangladesh and Grenada. We welcome them whole-heartedly. However, we are still waiting for the day to come when the representatives of the racist minorities will be replaced by the true representatives of Palestine and South Africa, and when we can welcome the true representatives of Zimbabwe. Then we shall be able to say that the provisions of the Charter and the universality of the Organization have been realized.
123.	The decision of the General Assembly [resolution 3207 (XXIX)] to refer the question of the relationship between the racist regime of South Africa and the United Nations to the Security Council is a new step that should be followed by others in order to make the representation at the General Assembly consistent with the provisions of the Charter. How could the Assembly admit into its membership those who daily violate the provisions of the Charter and the Universal Declaration of Human Rights? The argument that this matter should be looked upon in a legal or procedural context sacrifices human dignity for the sake of abiding by technicalities. The reference of this matter to the Security Council exposes the imperialistic intentions of certain Powers and unveils the organic relationship between them and the racist regime in South Africa. That, however, has not prevented the Assembly from stating its view with regard to this matter which is in itself a good start.
124.	As we await the completion of the liquidation of colonialism in the Portuguese colonies, we are concerned about a neighbor of Portugal which still occupies and dominates an African-Arab Territory. Spain's obstinate position regarding Sakiet Al-Hamra and Rio de Oro places that country on the list of the last of the old imperialistic Powers that have not yet come around to understanding the movement of history. Spain's insistence on adhering to that position is in contradiction to that movement. Any argument presented by Spain in defense of its presence in that region is nothing but a colonialist argument. The inhabitants of the region and their Arab brethren are capable of achieving their freedom and well-being; they are in no need of Spanish trusteeship or aid.
125.	A new world is emerging today. There can be no escape from the formulation of new bases comparable with this new beginning. The United Nations must become an effective instrument for the realization of its Charter. We the majority and we are proud of being a majority have the duty to lay new foundations for the course of the Organization. We shall not be intimidated by the stubborn attitude of the old Powers. Our interrelationships will not be affected by any willful mischief. In fact, we are terminating our relations with the old racist Powers in an effort to expel them from the Assembly Hall, while we welcome new delegations representing friendly countries.
126.	The new economic Powers have made continued sacrifices for the benefit of the world. They have never exploited the world. The old Powers, on the other hand, have failed to do anything to alleviate the calamities that befall the peoples of the world whom they continue to exploit. The peoples of the third world have never willfully destroyed their raw materials as did those advanced countries that burnt their grains at a time when people were perishing from starvation. The oil-producing countries have not consumed one third of the total production of the world's energy supply in extravagant and sophisticated luxuries as the privileged few have done. Rather, they produce their materials, export them and make them available for the world, and whatever revenues they get in return, they use for their own development. Whatever surplus remains, they share with fairness and dignity. It has not been couched in deceit or given as a bribe or used by their intelligence apparatus to topple legitimate Governments. The aid has been designed to give a hand to liberation movements, with an eye to ridding man of the scourge of colonialism, suppression and apartheid.
127.	The 80 per cent of the world's population that is the legitimate owner of most of the world's natural resources also has the legitimate right to discuss and administer its affairs. Now the road is clear, and we must march on despite the opposition of others.
